Citation Nr: 0840923	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for manic depression.

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The veteran originally filed a claim for entitlement to 
service connection for paranoid schizophrenia in April 1999.  
That claim was denied in a rating decision dated in November 
1999.  The veteran filed another claim for entitlement to 
service connection for paranoid schizophrenia in December 
2003.  In a rating decision dated in June 2004, the RO 
declined to reopen that claim.  The record does not show that 
the veteran was provided notice of his appellate rights until 
June 2004.  See 38 C.F.R. § 3.103(b) (2008).  Thus, the 
paranoid schizophrenia issue before the Board is entitlement 
to service connection for the claimed condition, and not 
whether new and material evidence has been received to reopen 
a previously disallowed claim.

The Board previously denied the paranoid schizophrenia and 
major depressive disorder claims in a decision dated in July 
2007.  Pursuant to a Joint Motion to Remand, the Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision in an Order dated in April 2008.  The Court remanded 
the case to the Board for readjudication consistent with the 
joint motion.  The case has been returned to the Board for 
readjudication.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties identified two 
entries in the veteran's service medical records as bases for 
the Court Remand.  First, was a March 1974 service medical 
record in which the veteran was noted to be depressed.  
Second, was a record dated in July 1974 in which it was noted 
that the veteran was "severely depressed."  The parties 
noted that the Board, in its April 2007 decision, failed to 
address these entries.

The Board thoroughly reviewed the service medical records and 
was unable to locate any documents dated in March 1974 
referring to the veteran being depressed or reporting 
depression symptoms.  The Board has located a consultation 
sheet, dated in March 1974, in which the veteran was referred 
to the detoxification unit.  According to the consultation 
request, the veteran was to be evaluated for possible 
admission.  Subsequent records showed that the veteran was 
admitted in March 1974 for alcoholism and discharged 
approximately 5 weeks later.  The Board did locate the July 
1974 progress note in which the examiner noted that the 
veteran appeared to be "severely depressed."   

The Board's statutory duty to assist under the Veterans 
Claims Assistance Act of 2000 (VCAA) requires providing a 
medical examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2008).  Whether the evidence 
indicates that the disability may be associated with the 
veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the veteran's back 
disability claim have been met.  First, the July 1974 
progress note in which the veteran was reported to be 
"severely depressed" is evidence establishing that the 
veteran suffered an event in service.  

The Board also finds there to be competent medical evidence 
of a current disability.  Numerous VA Medical Center (VAMC) 
progress notes showed diagnoses of psychosis not otherwise 
specified and depressive disorder (see e.g. mental health 
progress note dated in November 2004).  The medical evidence 
also included a VA psychiatric discharge summary, dated in 
May 1999, showing a diagnosis of schizophrenia.  

Last, the medical and lay evidence indicates that one or more 
of these psychiatric disorders may be related to the 
veteran's active duty service.  See McLendon, 20 Vet. App. at 
82-83.  Among the medical evidence was a VA psychiatric 
medical record, dated in April 1999, in which it was reported 
that the veteran had a history of psychiatric 
hospitalizations dating back to his time in the military and 
to the age of 13.  In a statement dated in August 2004, the 
veteran alleged that he began to hearing voices when he was 
stationed at the Nuernberg Army Hospital in Germany.

The Board finds that because the threshold for determining 
whether the evidence indicates that a claimed disability may 
be associated with the veteran's service is a low one, the VA 
records of psychiatric care and the veteran's lay statement 
satisfy this criterion.  McLendon, 20 Vet. App. at 82-83.  At 
this time the evidence of record does not contain sufficient 
competent medical evidence to decide either the depression or 
the schizophrenia claims and the veteran should be provided 
with an appropriate examination. 

VA's duty to assist also includes obtaining relevant records 
in the custody of federal agencies.  Id.  Where VA has notice 
that the veteran is receiving disability benefits from the 
Social Security Administration (SSA), and records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

Here, the claims file includes a notice of award from the 
Social Security Administration, dated in September 1989, 
indicating that the veteran has been unable to work since May 
1988.  The notice of award did not indicate the nature of the 
veteran's disability award, but other documents in the file 
indicated it may have been related to a beating the veteran 
sustained.  The records are inconsistent regarding the nature 
of this episode.  For example, in a VA examination report, 
dated in March 1990, the examiner noted the veteran's history 
of being beaten and attacked in May 1988, but noted the 
veteran had not lost consciousness.  The examiner did note 
the veteran's complaints of headaches since that incident.  
In a VAMC outpatient progress note from the Minneapolis VAMC, 
dated in May 1999, it was reported that the veteran sustained 
a traumatic brain injury in 1988.  According to that note, 
the veteran did lose consciousness during that incident.  
Regardless of whether the veteran did or did not lose 
consciousness at the time, the medical evidence at least 
indicates that the veteran may be receiving Social Security 
Disability benefits for residuals of head trauma.  Records 
pertaining to that award would be relevant here, where the 
veteran's mental state is at issue.  On remand, the AOJ 
should attempt to obtain these records.  

Finally, the Board notes that although the veteran was 
provided VCAA notice in correspondence dated in January 2004, 
given that the Board has determined that the claim for 
paranoid schizophrenia was not previously finally decided, 
the notice provided to the veteran in January 2004 may not be 
in full compliance with the VCAA.  The veteran should be 
provided with proper notice.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice of VA's 
duties under the VCAA for both his 
paranoid schizophrenia and major 
depressive disorder claims.  This notice 
should include an explanation of what 
evidence the veteran is required to 
provide and what evidence VA will provide.  
This notice shall specify what information 
and medical or lay evidence is necessary 
to substantiate the claims.  Last, the 
notice shall include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Attempt to obtain records pertaining 
to the veteran's award of Social Security 
disability benefits in 1988.  In the event 
those records do not exist or are not 
available, the veteran should be provided 
with the appropriate notice.  See 
38 C.F.R. § 3.159(e).  
 
3.  Provide the veteran with an 
appropriate medical examination to 
ascertain the nature and etiology of his 
mental disorders.  The examiner should 
determine, to the extent medically 
feasible, whether any diagnosed mental 
disorders are more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity.  In the event 
the examiner determines that any mental 
disorders pre-existed service, the 
examiner should provide any opinion as to 
whether any such disorder was permanently 
aggravated during such service.

The examiner should review the entire 
claims file, including the veteran's 
service medical records and post-service 
medical records documenting treatment for 
mental disorders beginning in April 1999.  
The examiner is specifically directed to 
the veteran's service medical records 
showing in-patient treatment for 
alcoholism in March 1974 that he claims 
was a result of hearing voices.  The 
examiner is also specifically directed to 
the progress note, dated in July 1974, in 
which the veteran was observed to be 
severely depressed.  Reference to these 
documents as they pertain to the veteran's 
schizophrenia and depressive disorder 
claims respectively, would be helpful.   

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

4.  Thereafter, the veteran's claims of 
entitlement to service connection for 
paranoid schizophrenia and major depressive 
disorder should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

